Mr. Justice Gabbert
delivered the opinion of the court:
In Leonard v. Reed, ante, 307, we held that the act under which the tax was levied and the property of the plaintiffs seized and sold, was obnoxious to the provision of our constitution on the subject of taxation, for the reason that “it imposes a tax upon goods and merchandise brought into any county subsequent to the first day of May in any year for temporary lodgment and sale, and by necessary implication relieves goods of a similar character brought into the same county at the same time from the burden of such tax, if they be not placed upon the market. This discrimination robs the law of the indispensable requisite that taxes shall be uniform upon property within the jurisdiction of the body imposing them.” On the authority of the Leonard case the judgment of the district court must" be reversed.
Plaintiffs seek to recover the value of the vehicles seized and sold. In the circumstances of this case we think they are only entitled to judgment for the amount bid at the sale, less the sum paid into court for their use.
The judgment of the district court is reversed and the cause remanded with. directions to enter judgment in accordance with the views expressed in this opinion. Reversed and remanded.
Decision en banc.